DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (CN 104935124 A) in view of Mae et al. (US 2017/0085160 A1) and Matsubara et al. (US 2009/0261667 A1).

Xu does not teach:
the two pressure plates pressed the rotor punches,
the rotating shaft is a hollow shaft.

RE (i) above, Mae teaches two pressure plates 6a, 6b pressed the rotor plates 3a, 3b (via clamping bolt 7 and screw 8, see ¶ 26-30), doing so allows the rotor to be fixed in an integrally rotatable manner (¶ 27) while preventing a decrease of a magnetic characteristic of the rotor (¶ 31).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu by having the two pressure plates pressed the rotor punches, as taught by Mae, for the same reasons as discussed above.



RE claim 2/1, Xu in view of Mae and Matsubara has been discussed above. Xu further teaches each set of positioning holes 14 is comprised of two positioning holes 14 that are symmetrical with respect to an axis (see translation pg.4 lines 24-25).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Mae and Matsubara as applied to claim 1 above, and further in view of Suzuki et al. (US 2009/0315423 A1).
RE claim 6/1, As discussed above, Xu in view of Mae further teaches the rotor core 10 is in interference fit with the rotating shaft 21 (see Xu’s translation page 6 lines 27-28 for rotor core is press fitted to shaft) and wherein the rotor punches are pressed through mating of screws and nuts (via clamping bolt 7 and screw 8, see Mae’s ¶ 26-30)
Xu does not teach two of the rotor pressure plates are in clearance fit with the rotating shaft.
Suzuki teaches rotor pressure plates 271, 291 are in clearance fit (clearance 287) (see Figs.10, 16) with the rotating shaft 224 (¶ 158). Therefore, the output shaft 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xu in view of Mae and Matsubara by having two of the rotor pressure plates are in clearance fit with the rotating shaft, as taught by Suzuki, for the same reasons as discussed above.

Allowable Subject Matter
Claim 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
RE claim 3/1, the prior-art does not teach, inter alia, there are five sets of positioning holes, respectively referred to as positioning holes I (51), positioning holes II (52), positioning holes III (53), positioning holes IV (54), and positioning holes V (55); wherein each of the rotor punches (2) has a front side and a back side; wherein the front and back sides of the rotor punch are provided with front and back identifications (6), respectively referred to as side A and side B; wherein each of the rotor punches takes a center line as a reference on the front side, a counterclockwise angle between one positioning hole I and the center line being 1° to 3°, a clockwise angle between an adjacent positioning hole I and a positioning hole II being 42° to 46°, a clockwise angle between an adjacent positioning hole II and a positioning hole III being 41° to 45°, a clockwise angle between an adjacent positioning hole III and a positioning hole IV being 8° to 12°, a clockwise angle between an adjacent positioning hole IV and a positioning 
Claims 4 and 5 are allowable for their dependency on claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/THOMAS TRUONG/Primary Examiner, Art Unit 2834